852 F.2d 1288
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ike KOZMINSKI, Margarethe Kozminski and John Kozminski,Defendants-Appellants.
No. 84-1288.
United States Court of Appeals, Sixth Circuit.
July 27, 1988.
ORDER

1
This matter having come before the court pursuant to the June 29, 1988 decision of the Supreme Court of the United States affirming our judgment and remanding the case,


2
It is ORDERED that the case and hereby is remanded to the district court for further proceedings consistent with the opinion of the Supreme Court.